DETAILED ACTION
	Applicants’ Amendment and Response filed 2/16/2021 has been entered.  Claim 1 is amended; claims 1-11, 15-17 are pending and under current examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of mesenchymal stem cells in the reply filed on 3/25/19 is acknowledged.  The traversal is on the ground(s) that that this would not impose an undue burden to search both mesenchymal stem cells and neuronal stem cells.  
This is persuasive and the restriction requirement is withdrawn.  The claims are rejoined and claims 1-17 are under current examination.

Claim Objections
The objection to claims 2 and 7 is withdrawn in view of Applicants’ amendment to the claims.
Withdrawn Rejections
Applicants’ arguments and the Shah Declaration regarding the Joo reference are persuasive.  The following rejections are withdrawn:
Claims 1-11 under 35 U.S.C. 103 as being unpatentable over WO 2014/035474 A1, Shah et al., published March 6, 2014, IDS when taken with Eichler et al., Nat Rev Clin Oncol. 2011 June ; 8(6): 344–356 and Joo et al., Molecular Therapy, Volume 17, Issue 3, March 2009, Pages 570-575.  
Claim 15-17 under 35 U.S.C. 103 as being unpatentable over WO 2014/035474 A1, Shah et al., published March 6, 2014, IDS when taken with Eichler et al., Nat Rev Clin Oncol. 2011 June ; 8(6): 344–356, and Joo et al., Molecular Therapy, Volume 17, Issue 3, March 2009, Pages 570-575.as applied to claims 1-11 above, and further in view of Rath et al., Curr Stem Cell Res Ther. 2009 January ; 4(1): 44–49.
New rejections of record appear herein.

Response to Arguments
Regarding Applicants’ arguments at p. 4 that the claims now recite “clinically”, the Examiner responds that the phrase “clinically” is recited in the disclosure at ¶336 and ¶341, relating to a clinically-relevant mouse model; ¶339, using said clinically-relevant mouse model.  Thus, in the as-filed disclosure, the term “clinically” is only found within the context of a clinically relevant mouse model.  The Shah Declaration (p. 3, #9) and Applicants’ remarks (p. 6) argue that because Joo states that, with regard direct injection of NSCs into the carotid artery, “This delivery method cannot be used in the clinic nor can it be used to determine the migration potential of NSCs into brain metastases.”  However, in view of Applicants’ citations of the disclosure the phrase “clinically” is only used with regard to administration to a clinically-relevant mouse model.  The newly cited art of Aboody (cited by Joo) teaches the injection of NSCs directly into the carotid artery, which is also taught by the instant disclosure.  In addition, it is noted that the phrase “clinically” does not add any structural limitation to the claims.  Accordingly, Aboody fulfills the limitations of the phrase “clinically administering” in view of the disclosure’s definition and support.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/035474 A1, Shah et al., published March 6, 2014, IDS when taken with Eichler et al., Nat Rev Clin Oncol. 2011 June ; 8(6): 344–356 and Aboody et al., Neuro Oncology, Neuro Oncol 8: 119–126, 2006.
Regarding claim 1, Shah teaches treatment using “multifunctional receptor targeted cancer therapeutics" (MRTCTs) delivered by stem cells to treat cancers, including lung cancer, breast cancer and melanoma (p. 50, ¶166).  Shah teaches a multifunctional receptor targeted cancer therapeutic comprising two portions capable of binding specifically to receptors on cancer cells (p. 2, ¶7), the first portion can comprise an antibody reagent (p. 2, ¶8); the second cancer cell receptor can be DR4 or DR5 and can be S-TRAIL (p. 2, ¶9).
Regarding claims 2-3, Shah teaches that the second cancer cell receptor can be DR4 or DR5 and can be S-TRAIL (p. 2, ¶9; p. 15, ¶57).
Regarding claims 4-6, Shah teaches the first portion capable of specific binding with a cancer cell receptor can be EGFR (p. 2, ¶8).
Regarding claims 7-8, Shah teaches that the antibody reagent can be a nanobody reagent (p. 2, ¶8).
Regarding claim 9, Shah teaches that the stem cell can be a neural stem cell or mesenchymal stem cell (p. 3, ¶16).
Regarding claim 10, Shah teaches that the neural stem cells that can be used are neural stem cells derived or differentiated from an induced pluripotent stem (iPS) cell (p. 26, ¶121).
Regarding claim 11, Shah teaches that the cells can be administered intravenously (p. 3, ¶16).
Although Shah teaches that the MRTCTs can be used to treat subjects with cancer, (p. 50, ¶166; p. 51, ¶169), and metastatic cancers (p. 49, ¶165), Shah does not explicitly teach that the cancer comprises multifocal metastases in the brain (claim 1).
However, prior to the effective date of the instant invention, Eichler teaches that, “The majority of brain metastases originate from primary cancers in the lung (40–50%) or breast (15–25%), or from melanoma (5–20%).”  See p. 1, Introduction; p. 9, HER2-amplified breast cancer, Melanoma.  The instant disclosure teaches the terms "metastatic brain cancer" or "secondary brain cancer" or "metastatic brain tumor" or "secondary brain tumor" or "multifocal brain metastases" refer to a tumor occurring in the brain that is caused by cancer cells spreading to the brain from a primary cancer elsewhere in the body, forming a tumor or tumor foci in the brain.  See p. 6, ¶69.  Thus, Eichler’s teachings fulfill the limitation of multifocal brain metastases because they refer to a tumor occurring in the brain that is caused by cancer cells spreading to the brain from a primary cancer.  
Shah and Eichler do not explicitly teach that the stem cells are administered via the carotid artery (claim 1).
However, Aboody teaches an in vivo model for melanoma metastasis to the brain by injecting B16/F10 cells (melanoma tumor cells) into the left carotid artery, then the mice were injected with NSPCs into the left carotid artery (p. 120, col. 2, Tumor Formation, NSPC Injections, and Treatment).  Aboody teaches that NSPCs were found co-localized with multiple brain metastases when injected intra-arterially (Fig. 3A).  They further teach that the experimental mouse model was also used to demonstrate proof of principle for the in vivo therapeutic efficacy of NSPCs genetically engineered to stably express the pro-drug activating enzyme CD to selectively kill tumor cells in the presence of systemically administered 5-FC (Fig. 4A).  Note that the disclosure’s definition that the phrase “clinically” is only used in the context of administration to a clinically-relevant mouse model and in addition, the phrase “clinically” does not add any structural limitation to the claims.  Accordingly, Aboody’s teachings fulfill the limitations of the claim.  
Accordingly, given that Shah teaches using their methodology to treat breast cancer, lung cancer and melanoma which often result in brain metastases, and further, that Shah teaches that their methods can also treat brain tumors (p. 50, ¶167), it would have been obvious to the skilled artisan to treat a patient with lung cancer, breast cancer, or melanoma, who had a brain metastases, with Shah’s MRTCTs.  One of skill in the art would have had a reasonable expectation of success in treatment of multifocal brain metastases because Shah teaches that their MRTCTs can be used to treat cancer, and specifically brain tumors (p. 50 ¶167).  In addition, it would have been obvious to the skilled artisan to modify the combined art and include carotid artery administration of NSCs as taught by Aboody, with a reasonable expectation of success.  Given that Shah and Eichler teach that breast cancer and melanoma results in brain metastases, and teach using NSCs to treat breast cancer, melanoma, and brain tumors, and Aboody teaches that NSCs preferentially migrate to melanoma brain metastases, one of skill in the art would reasonably want to treat a patient with brain metastases resulting from breast cancer or melanoma with carotid injected NSCs.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 15-17 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/035474 A1, Shah et al., published March 6, 2014, IDS when taken with Eichler et al., Nat Rev Clin Oncol. 2011 June ; 8(6): 344–356, and Aboody et al., Neuro Oncology, Neuro Oncol 8: 119–126, 2006, as applied to claims 1-11 above, and further in view of Rath et al., Curr Stem Cell Res Ther. 2009 January ; 4(1): 44–49.
Shah, Eichler and Aboody are summarized and relied upon as detailed above.  They do not explicitly teach that the stem cells are further engineered to express a HSV thymidine kinase (claim 15); or administering ganciclovir to eradicate the stem cells after treatment (claim 16); or that the stem cells are immortalized (claim 17).
However, prior to the effective date of the instant invention, Rath teaches that neural stem cells display remarkable tropism toward GBMs and evidence that neural stem cells can be used to deliver HSV-TK to GBMs in animal models (Abstract).  Rath teaches that neural stem cells specifically target brain tumors in vivo (p. 2, ¶2), and that HSV/tk gene therapy is well-characterized (p. 2, HSV/TK/GCV – MECHANISMS OF ACTION).  Rath teaches using NSCs transduced with HSV-TK, and the systemic administration of GCV (Figure 1).  
Regarding claim 17, although Rath does not teach that the cells are immortalized, Shah teaches that various cells can be used in their methods, including immortalized cell lines (p. 37-38).  Therefore, it would have been obvious to the skilled artisan to utilize an immortalized stem cell in combination with the HSV-TK taught by Rath.
Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Shah, Eichler and Aboody, and co-express HSV-TK to treat brain tumors.  One of skill in the art would have been motivated to make this modification because as noted by Eichler, brain metastases originate from primary cancers such as in the lung (40–50%) or breast (15–25%) and Aboody teaches that NSCs specifically target brain tumors.   One of ordinary skill in the art would have been motivated to express HSV-TK in the NSCs and then use GCV to selectively kill the NSCs after tumor treatment for safety.  One would have had a reasonable expectation of success because Shah, Aboody and Rath all teach using NSCs to treat brain tumors.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/715,293 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to the treatment of multifocal brain tumors.
The instant claims are directed to methods of treating multifocal metastases in the brain, the method comprising clinically administering to an individual in need thereof stem cells engineered to express a binding agent specific for a tumor-associated cell-surface protein, wherein the stem cells are administered via the carotid artery, and whereby the growth and/or survival of multifocal metastases in the brain is/are inhibited.  
The ‘293 claims are directed to methods of treating secondary multifocal brain tumors in a subject, comprising administering a pharmaceutical composition comprising an isolated stem cell or population thereof comprising infectious recombinant oncolytic herpes simplex virus (oHSV), wherein the isolated stem cell or population thereof is a non-cancer stem cell, and wherein the composition is formulated for systemic delivery via intracarotid injection to the subject to thereby contact cancer cells in the brain of the subject with oHSV.
The instant claims recite utilizing an HSV (instant claims 15-17); and further both claims relate to intracarotid injection of the stem cells; and administration of neural stem cells (instant claim 9; claim 3 of ‘293); expressing sTRAIL (instant claim 3; claim 6 of ‘293).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Thaian N. Ton/Primary Examiner, Art Unit 1632